Citation Nr: 0612505	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-00 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a depressive 
disorder, to include as secondary to service-connected 
tinnitus.

2.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.

4.  Entitlement to a total rating based on individual 
unemployability.


WITNESSES AT HEARINGS ON APPEAL

Appellant/Veteran, his wife and his daughter



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to August 
1957.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the benefits sought on appeal.  The 
veteran presented testimony before an Acting Veterans Law 
Judge in June 2003, and the Board considered this appeal in 
February 2004.  At that time, it was determined that 
additional development was required and that the issue of 
entitlement to a higher rating for bilateral hearing loss was 
not properly before the Board.  As such, all claims were 
remanded.  

The issue of entitlement to a higher rating for hearing loss 
was perfected in May 2004, and the veteran requested a second 
hearing before the Board.  In April 2005, the veteran 
presented testimony on all issues on appeal before a second 
Acting Veterans Law Judge.  Accordingly, both judges who 
conducted hearings in this appeal have participated in making 
this determination pursuant to 38 C.F.R. § 20.707.  A third 
Veterans Law Judge also participated in this panel decision 
pursuant to 38 U.S.C.A. § 7102(a).

The issue of entitlement to a higher rating for tinnitus must 
be stayed at this time as the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in Smith v. 
Nicholson, No. 01-623 (U. S. Vet. App. April 5, 2005), that 
reversed a decision of the Board which concluded that no more 
than a single 10-percent disability evaluation could be 
provided for tinnitus, whether perceived as bilateral or 
unilateral, under prior regulations.  VA disagrees with the 
Court's decision in Smith and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary of Veterans 
Affairs has imposed a stay at the Board on the adjudication 
of tinnitus claims affected by Smith.  The specific claims 
affected by the stay include (1) all claims in which a claim 
for compensation for tinnitus was filed prior to June 13, 
2003, and a disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the veterans' tinnitus was not 
"persistent" for purposes of 38 C.F.R. Section 4.87, 
Diagnostic Code (DC) 6260.  Once a final decision is reached 
on appeal in the Smith case, the adjudication of any tinnitus 
cases that have been stayed will be resumed.  Thus, because 
the veteran requested a rating higher than 10 percent for 
tinnitus in April 2001, even though he did not specifically 
request a separate 10 percent rating for each ear, the claim 
is subject to the stay.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not develop a psychiatric disorder, to 
include a depressive disorder, during service or as a 
consequence of service.

3.  The veteran does not have a psychiatric disorder due to 
his service-connected tinnitus and/or bilateral hearing loss.

4.  The veteran has not provided reliable speech 
discrimination test results during recent audiometric 
testing.

5.  The veteran has numeric designations of III for hearing 
loss in both of his ears based solely on pure tone threshold 
averages using Table VIA of 38 C.F.R. Section 4.85. 

6.  The veteran has two service-connected disabilities with a 
combined rating of 20 percent.  If his claim for an increased 
rating for tinnitus was granted, the maximum rating he could 
have under the rating schedule would be a combined rating of 
30 percent.  He does not meet the schedular threshold 
requirements for a total rating based on individual 
unemployability.

7.  The veteran has a seventh grade education and work 
experience in construction and truck driving.

8.  The veteran is not precluded from securing and following 
some form of substantially gainful employment consistent with 
his education and work experience as a result of his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  A depressive disorder was not incurred in service, or as 
a consequence of service, nor is it proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

2.  Criteria for a rating higher than 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.16, 4.85, Diagnostic 
Code 6100 (2005).

3.  Criteria for a total rating based on individual 
unemployability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.1-4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

The two VCAA notice letters, both dated in April 2001, 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  While the letters did not use the specific 
language of 38 C.F.R. § 3.159(b)(1), they did generally 
advised the veteran to submit any additional information in 
support of his claims.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Thus, the Board finds that VA met its duty 
to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. Section 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was initially given VCAA notice with 
respect to his claims for service connection, an increased 
rating for tinnitus, and for a total rating in April 2001, 
prior to the March 2002 AOJ decision here on appeal, in 
keeping with Pelegrini.  The appealed AOJ decision with 
respect to entitlement to an increased rating for hearing 
loss, however, was pending at the time the VCAA was enacted 
and, as such, notice prior to that decision was not possible.  
The Court acknowledged in Pelegrini that some claims were 
pending at the time the VCAA was enacted and that proper 
notice prior to the initial AOJ decision was impossible.  The 
Court specifically stated in Pelegrini that it was not 
requiring the voiding or nullification of any AOJ action or 
decision, only finding that appellants are entitled to VCAA-
content-complying notice.  Thus, the timing of the notices in 
this matter does not nullify the rating actions upon which 
this appeal is based and the Board specifically finds that 
the veteran was not prejudiced by the post-AOJ decision 
notice because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claims.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

Moreover, the file reflects a continuous flow of information 
to the veteran.  The rating decisions, statement of the case, 
and supplemental statement of the case, as well as the VCAA 
letter and other correspondence, notified the veteran and his 
representative of the status of the evidence as it was 
developed and of the need for substantiating evidence from 
him.  Significantly, the veteran had an opportunity to 
respond before the RO re-adjudicated his claim.  Any deficits 
in the original notice were cured long before the case came 
to the Board and are no more than non-prejudicial error.  The 
veteran was afforded a meaningful opportunity to participate 
effectively in the processing of his claim by VA and thus VA 
essentially cured the error in the timing of notice.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
scheduling him for physical examinations, requesting medical 
opinions as to the etiology and severity of disabilities, and 
in affording the veteran, his wife and his daughter the 
opportunity to give testimony before the Board in June 2003 
and April 2005.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  Thus, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal for service connection.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

Background

The veteran contends that he is unable to work because of 
severe hearing loss that has worsened over the years, 
constant and very irritating tinnitus that causes 
irritability and a depressive disorder, and drowsiness caused 
by medication used to treat his tinnitus and psychiatric 
disorder.  The veteran, his wife, and his daughter all 
credibly testified that the veteran had difficulty dealing 
with people, did not like to be around people, and had 
difficulty communicating.  The veteran has not worked since 
1988, has a seventh grade education, and work experience in 
construction and truck driving.

The medical evidence of record shows that the veteran 
experienced a ruptured left ear drum during service following 
an unexpected cannon blast.  His service medical records do 
not include complaints of anxiety, depression or any other 
psychiatric symptom associated with a loss of hearing and/or 
tinnitus.  The veteran was noted to have recovered and was 
returned to duty.  He was discharged from service in 1957 
without any finding of disability.

The veteran sought VA compensation for a left ear disability 
only in December 1958.  Emergency room treatment records show 
that the veteran presented for treatment of frontal headaches 
that made him feel nervous in December 1958.  He was found to 
have tension headaches and mild anxiety.  Upon VA examination 
in April 1959, there was no mention of psychiatric symptoms 
and the veteran was noted to be emotionally stable with 
appropriate social and industrial adaptation.

The veteran sustained injuries to his neck, shoulder, and 
back in an industrial accident in May 1988 when a tractor 
turned over and crushed him.  He was awarded Social Security 
Administration (SSA) benefits based on degenerative disc 
disease of the cervical spine, residuals of a right shoulder 
dislocation, and possible carpal tunnel syndrome.  SSA 
records do not include any findings with respect to a 
psychiatric disorder due to tinnitus and/or hearing loss.

At a hearing before the Board in February 1993 in conjunction 
with a separate appeal, the veteran testified that he had not 
worked since his 1988 industrial accident and that SSA had 
awarded disability benefits based on the injuries sustained 
in that accident.  He stated that he had never been the same 
since his ear injury during service, but the veteran did not 
mention any psychiatric symptoms.

Upon VA examination in September 1993, the veteran complained 
of pain associated with the injuries sustained in 1988, as 
well as forgetfulness, poor concentration and agitation.  The 
examiner's diagnostic impression following a review of the 
claims folder and complete examination of the veteran was of 
depression with some elements of somatization due to the 1988 
injuries.

Treatment records dated in 1994 include complaints of ringing 
in the ears with associated headaches.  It was also noted in 
1994 that the veteran complained of anxiety since 1958 or 
1959.  In 1995, treatment notes show that the veteran's 
hearing varied with his anxiety level.

In correspondence received from the veteran in June 1997, he 
stated that he was unable to work because of his hearing loss 
and tinnitus.  In July 1998, he reported that he had had a 
nervous breakdown in 1958.  In January 1999, the veteran 
advised VA that he was scared when people were around him, 
that he had experienced problems since his injury in 1956, 
and that he could not take the ringing in his ears and things 
crawling in his head and ears any longer.

Upon VA examination in September 1998, the veteran complained 
of audio hallucinations, paranoid delusions, and 
forgetfulness.  He denied ever having a head injury.  The 
examining psychiatrist rendered diagnoses of paranoid 
schizophrenia and dementia not otherwise specified, and 
opined that there appeared to be no relationship between 
psychiatric symptoms and the veteran's service injury.  

A letter from a private psychiatrist dated in August 2000 
shows that the veteran complained of depression exacerbated 
by tinnitus.  The veteran presented for treatment with 
complaints of his tinnitus causing great frustration and 
anxiety.  Neither this letter nor treatment notes from this 
medical professional reflect that a diagnosed psychiatric 
disorder was caused, in whole or in part, by tinnitus or 
hearing loss.

On VA audiological evaluation in July 2000, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
55
55
60
56
LEFT
50
50
50
55
51

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 70 percent in the left ear.  
The examiner reported that the validity of these results were 
poor.  The report also showed that the veteran did not 
complain of significant tinnitus.

The veteran underwent psychological testing and psychiatric 
evaluation at a VA examination in September 2001.  He 
complained of having difficulty dealing with people since 
1958 and related having a history of being fired from every 
job he ever had.  Some of the testing was deemed to be 
invalid due to an over-endorsement of psychopathological 
items and the tests were interpreted as showing a 
considerable somatic pre-occupation.  It was noted that 
malingering could not be ruled out.  Axis I diagnoses 
included an unspecified mental disorder, dementia, dysthymia, 
and rule-out somatization disorder; Axis II diagnoses 
included a personality disorder with schizoid and anti-social 
features.  The examining psychologist opined that the 
veteran's intellectual functioning was likely limited to his 
personality make-up and a reading disorder; he also stated 
that there was no evidence to indicate the presence of a 
service-related mental disorder.

Upon VA audiological evaluation in December 2001, the 
examiner opined that the test results were not valid.  The 
veteran presented without his VA-issued hearing aids, 
reported no episodes of tinnitus, and was able to understand 
the examiner at 40 decibel conversational level.

A VA psychiatrist reviewed the veteran's claims folder in 
February 2002 to determine if a relationship existed between 
the veteran's tinnitus and his psychiatric complaints.  The 
examiner noted that the veteran may now be more cognizant of 
the ringing in his ears, but that it would in no way 
contribute to the aggravation of his mental condition.  The 
examiner also opined that the veteran's tinnitus was not a 
cause of his depression.



Upon VA audiological evaluation in June 2004, pure tone 
thresholds, in decibels, were recorded as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
45
50
65
51
LEFT
50
45
55
55
51

The examiner reported that speech recognition scores were not 
reliable because the veteran did not put forth his best 
effort.  The examiner specifically advised that the speech 
recognition scores of 42 percent in both ears should not be 
used for rating purposes.

I.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
Secondary service connection requires evidence of a 
connection to a service-connected disability.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995).  An appellant's own 
conclusion, stated in support of his claim, that his present 
disability is secondary to his service-connected disability 
is not competent evidence as to the issue of medical 
causation.  See 38 C.F.R. § 3.159 (2004); see also Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  If there 
is no evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

Given the evidence as outlined above, the Board finds that 
the veteran did not develop a psychiatric disorder, including 
a depressive disorder, during service or as a consequence of 
service.  There is no evidence of psychiatric disability 
found in the service medical records and there is no medical 
evidence to suggest that the veteran's current psychiatric 
complaints began as a result of his service.  Therefore, 
service connection for a psychiatric disorder is denied on a 
direct basis.

The veteran asserts that he developed a psychiatric disorder 
because of the annoying nature of his tinnitus.  He stated at 
one point that he had a nervous breakdown in 1958 and 
treatment records dated in December 1958 show that he was 
treated for mild anxiety in relation to tension headaches.  
Those records do not include complaints of tinnitus.  In 
fact, the veteran did not report any tinnitus on most of his 
audiologic examinations.

In addition to the veteran's own assertions, the evidence in 
favor of his claim is the testimony of his wife and daughter 
that the veteran has advised them that the ringing in his 
ears is driving him crazy.  A private psychiatrist reported 
in 2000 that the veteran had also advised him that the 
ringing in his ears was causing frustration and anxiety.  As 
such, the psychiatrist reported that the veteran's tinnitus 
exacerbated his depression.  The private psychiatrist, 
however, did not support his statement that the veteran's 
depression was exacerbated by tinnitus and it does not appear 
that he reviewed any of the veteran's claims folder and/or 
other medical records.  The statement appears to be based 
solely on reports by made by the veteran and the Board notes 
that it is not bound by a medical opinion based solely upon 
an unsubstantiated history as related by the veteran.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

As noted above, three VA examiners did not find a 
relationship between the veteran's service-connected 
disabilities and his psychiatric complaints.  Most recently, 
a VA psychiatrist opined that the veteran's tinnitus did not 
contribute to the aggravation of the veteran's mental 
condition nor did it cause depression.  The VA opinions were 
given by medical personnel who reviewed the veteran's medical 
records and were aware of the veteran's prior diagnosis of 
schizophrenia as well as his history of over-endorsing 
certain items during psychological testing.  As a 
consequence, the opinions that are based on a full review of 
the record are more credible.

The Board acknowledges that tinnitus may be frustrating, 
especially when it is constantly present.  The medical 
evidence, however, does not support a finding that either 
tinnitus or bilateral hearing loss, the veteran's two 
service-connected disabilities, caused and/or aggravated a 
psychiatric disorder, including a depressive disorder.  As 
such, service connection is denied.

II.  Increased Ratings

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

As noted in the Introduction, the issue of entitlement to a 
rating higher than 10 percent tinnitus is stayed and will not 
be discussed here.

Diagnostic Code 6100 sets out the criteria for evaluating 
hearing impairment using pure tone threshold averages and 
speech discrimination scores.  Numeric designations are 
assigned based upon a mechanical use of tables found in 
38 C.F.R. Section 4.85; there is no room for subjective 
interpretation.  Scores are simply matched against Table VI 
to find the numeric designation, then the designations are 
matched with Table VII to find the percentage evaluation to 
be assigned for the hearing impairment.  The Court has noted 
that the assignment of disability ratings for hearing 
impairment are derived at by a mechanical application of the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

38 C.F.R. Section 4.85(c) requires the use of Table VIA to 
determine the appropriate numeric designation when only pure 
tone threshold averages are available.  Table VIA will be 
used when the examiner certifies that the use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc.

38 C.F.R. Section 4.86(a) allows for the use of either Table 
VI or Table VIA in determining the appropriate numeric 
designation when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more.  

The record shows that the veteran has a history of being 
uncooperative with audiological testing and that speech 
discrimination scores have been certified as invalid.  Thus, 
the current test results that are deemed as close to valid as 
possible are pure tone threshold averages of 51 decibels in 
each ear.  When considering this against Table VIA, the Board 
finds that the veteran has numeric designations of III in 
each ear.  Consequently, when applying these designations to 
Table VII, the Board finds that the appropriate evaluation is 
0 percent.  Because the veteran is currently assigned a 10 
percent evaluation, the Board simply finds that a rating 
higher than 10 percent is not warranted on a schedular basis 
based on current testing.

The Board notes that when using the audiological test results 
from July 2000, the validity of which is considered poor, a 
numeric designation of V would be assigned for each ear using 
Table VI; the right ear would be assigned a numeric 
designation of IV using Table VIA.  When considering the 
higher designation for each ear against Table VII, the 
appropriate evaluation would be 20 percent.  Unfortunately, 
the record clearly shows that the July 2000 test results are 
not reliable.  Additionally, the veteran being shown to have 
better hearing acuity in June 2004 supports the July 2000 
examiner's opinion that the test results were not valid.  As 
such, the veteran's request for a rating higher than 10 
percent for bilateral hearing loss is denied on a schedular 
basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is totally unemployable 
because of his service-connected disabilities, he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings; 
the Board has been similarly unsuccessful in locating 
exceptional factors.  Specifically, the veteran has not 
required frequent periods of hospitalization for tinnitus 
and/or hearing loss and his treatment records are void of any 
finding of exceptional limitation due to either disability.  
In fact, the record clearly shows that the veteran does not 
wear his VA-issued hearing aids on a regular basis.  The 
Board does not doubt that limitation caused by limited 
hearing and constant ringing in the ears has an adverse 
impact on employability; however, loss of industrial capacity 
is the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. 
Section 4.1 specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the evaluation currently 
assigned for hearing loss more than adequately reflects the 
clinically established impairment experienced by the veteran.

III. Total Rating

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16.

The Board points out that although the issue of entitlement 
to a rating higher than 10 percent for tinnitus is stayed in 
order to determine whether separate 10 percent ratings may be 
assigned for bilateral tinnitus, the claim of entitlement to 
a total disability rating may be addressed here because even 
if the veteran were assigned an additional 10 percent rating, 
the analysis would be the same.  Accordingly, the Board does 
not find that the issue of entitlement to a total rating is 
inextricably intertwined with the stayed issue and will fully 
discuss the total rating claim in the context of the 
possibility of the additional 10 percent rating being 
assigned.

The veteran has two service-connected disabilities, hearing 
loss and tinnitus, each rated as 10 percent disabling.  His 
combined disability rating is 20 percent.  Even if an 
additional 10 percent rating is assigned for bilateral 
tinnitus, the veteran will have a total combined rating no 
greater than 30 percent.  As such, the veteran does not meet 
the percentage threshold requirements provided in 38 C.F.R. 
Section 4.16(a) for consideration of entitlement to a total 
rating based on individual unemployability.  He may, however, 
be entitled to a total rating based on extra-schedular 
considerations under 38 C.F.R. Section 4.16(b).

38 C.F.R. Section 4.16(b) allows for a veteran who does not 
meet the threshold requirements for the assignment of a total 
rating based on individual unemployability but who is deemed 
by the Director of Compensation and Pension Services to be 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities to be 
rated totally disabled.  The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on his 
employability must be considered and the claim submitted to 
the Director for determination.  The RO in this case 
specifically found that the veteran did not meet the criteria 
for submission of the claim to the Director.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated that there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon a veteran's actual 
industrial impairment.  In a pertinent precedent decision, VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria for determining 
unemployability include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
him in a different position than other veterans with the same 
disability rating.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough to prove unemployability.  Additionally, it is noted 
that a high rating in and of itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
Thus, the question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Based on the evidence as outlined above and the evidence 
submitted by the veteran that he has a seventh grade 
education and work experience in construction and truck 
driving, the Board finds that the veteran is not precluded 
from securing and following some form of substantially 
gainful employment consistent with his education and work 
experience as a result of his service-connected disabilities.  
Specifically, the veteran's hearing loss and tinnitus are 
found to cause only audiologic disability and do not restrict 
his ability to perform physical tasks.  The veteran has 
various medical problems which have contributed to his 
unemployment and he has advised medical personnel that he has 
not worked since an industrial accident in 1988, not because 
of his hearing loss and tinnitus.  SSA records show that the 
veteran has been unable to work since 1988 due to back and 
neck disabilities and not as a result of hearing loss and/or 
tinnitus that was present at the time of their decision.  
Additionally, the bulk of the veteran's complaints presented 
to VA are related to psychiatric limitations and he does not 
have a service-connected psychiatric disability.  As a 
consequence, the evidence of record simply does not rise to 
the level of showing that the veteran's two service-connected 
disabilities restrict his ability to perform gainful 
activity.  Therefore, the veteran's application for a total 
rating based on individual unemployability is denied.




ORDER

Service connection for a depressive disorder, to include as 
due to service-connected tinnitus, is denied.

A rating higher than 10 percent for bilateral hearing loss is 
denied.

A total rating based on individual unemployability is denied.



_____________________________         
__________________________________
          Kathleen K. Gallagher                                            
Clifford Olson
           Veterans Law Judge                                 
Acting Veterans Law Judge 
       Board of Veterans' Appeals                          
Board of Veterans' Appeals





	                     
______________________________________________
	Wayne M. Braeuer
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


